Case 8:18-cv-01499-DOC-JDE Document 30-2 Filed 01/03/19 Page 1 of 7 Page ID #:418




                                  Exhibit B
        Case 8:18-cv-01499-DOC-JDE Document 30-2 Filed 01/03/19 Page 2 of 7 Page ID #:419

                                                                                        1304301.00002
                                               SUPERIOR COURT OF CALIFORNIA,           Doe 2: Watchtower
                                                    COUNTY OF ORANGE                 ELD CCB ~ DMP APL RA
                                                 CENTRAL JUSTICE CENTER
                                                      MINUTE ORDER
      DATE: 05/17/2018                    TIME: 10:53:00 AM              DEPT: C11
      JUDICIAL OFFICER PRESIDING: John C. Gastelum
      CLERK: Jodi Roa
      REPORTER/ERM: None
      BAILIFF/COURT ATTENDANT: Gaylene D Show

      CASE NO: 30-2014-00741722-CU-PO-CJC CASE !NIT.DATE: 08/25/2014
      CASE TITLE: Roe 1 vs. Defendant Doe 1, Congregation
      CASE CATEGORY: Civil - Unlimited    CASE TYPE: Pl/PO/WO - Other

      EVENT ID/DOCUMENT ID: 72814391
      EVENT TYPE: Under Submission Ruling



      APPEARANCES

      There are no appearances by any party.

      Motion for Discovery Protective Orders

      The Court, having taken the above-entitled matter under submission on 05/08/2018, now makes the
      following ruling as attached hereto and incorporated herein by reference.

'-.....-/ Court orders Clerk to give notice.




        DATE: 05/17/2018                                  MINUTE ORDER                            Page 1
'-----" DEPT: C11                                                                            Calendar No.
Case 8:18-cv-01499-DOC-JDE Document 30-2 Filed 01/03/19 Page 3 of 7 Page ID #:420




       11. Roe 1 v. Defendant Doe 1, Congregation

       Motion for Discovery Protective Orders

       The matter previously taken under submission, the Court now rules as follows: Defendant Doe 2,
       Supervisory Organization's Motion for Protective Order from Responding to Plaintiff Rudy P.'s Second Set
       of Requests for Production of Documents, Nos. 18 and 19:

       With respect to request no. 18, Defendant's request for a protective order Is DENIED In part. Defendant
       has failed to sufficiently meet its initial burden of establishing that the clergy-penitent privilege applies.
       In addition, the court finds there is an insufficient showing of a violation of the Constitution. However,
       the disclosure of any Information should redact the names and personal identifying information of
       potential victims of molestation and the names of the elders In the congregation who authored the
       responses to protect third-parties' right to privacy. In addition, use and dissemination of information is
       limited for purposes of this litigation only.

       With respect to request no. 19, the court GRANTS Defendant's request for a protective order in part and
       limits any document production to the terms as follows: (1) redaction of personally-identifying
       information for alleged third-party victims and third party participants; {2) the use and dissemination is
       limited for purposes of this litigation only; and (3) a limited scope of time from 1989-1999.

       Moving Party is to give notice.

       Request No. 18

       Request No. 18 provides: "All letters, emails, facsimiles, or other documentary, tangible, or electronlcally
       stored Information of any kind, Watchtower Bible and Tract Society of New York, Inc. received in response
       to the Body of Elder Letter Dated March 14, 1997."

       "The March 14, 1997 letter Instructed elders to send a written report to Watchtower about 'anyone who
       is currently serving or who formerly served In a (Watchtower]-appolnted position In your congregation
       who is known to have been guilty of child molestation in the past.' Watchtower said this Information
       should be kept confidential, and Instructed elders to place the reports In a 'Special Blue' envelope. The
       March 14 letter also reminded elders of prior letters stating that when a known 'child molester' moves to
       another congregation, a letter of introduction should be sent to the new congregation and copies of the
       letter should be sent to Watchtower in the 'Special Blue' envelopes." (Lopez v. Watchtower Bible and
       Tract Society of New York, Inc. 12016) 246 Cal.App.4th 566, 576 fn. 4; Padron v. Watchtower Blble and
       Tract Society of New York, Inc. (2017) 16 Cal.App.4th 1246, 1251-52.)

       The issue is whether or not this request infringes on the clergy-penitent privilege, infringes on third-
       parties' right to privacy, and otherwise violates the Constitution of the United States.

       Evidence Code section 1030 provides: "(A) 'member of the clergy' means a priest, minister, religious
       practitioner, or similar functionary of a church or of a religious denomination or religious organization."

       Evidence Code section 1032 provides: " '(P)enltential communication' means a communication made in
       confidence, In the presence of no third person so far as the penitent Is aware, to a member of the clergy
       who, in the course of the discipline or practice or the clergy member's church, denomination, or
Case 8:18-cv-01499-DOC-JDE Document 30-2 Filed 01/03/19 Page 4 of 7 Page ID #:421




    organization, is authorized or accustomed to hear those communications and, under the discipline or
    tenets of his or her church, denomination, or organization, has a duty to keep those communications
    secret."

     Evidence code section 1033 provides: "[A] penitent, whether or not a party, has a privilege to refuse to
     disclose, and to prevent another from disclosing, a penitential communication if he or she claims the
     privilege." In addition, Evid. Code§ 1034 provides: "[A] member of the clergy, whether or not a party, has
     a privilege to refuse to disclose a penitentlal communication if he or she claims the privilege."

     "'The priest-penitent privilege recognizes the human need to disclose to a spiritual counselor, in total and
     absolute confidence, what are believed to be flawed acts or thoughts and to receive priestly consolation
     and guidance in return." (Conti v. Watchtower Bible & Tract Society of New York, Inc. (2015) 235
     Cal.App.4th 1214, 1229.)

     The privilege claimant has the Initial burden of proving the preliminary facts to show that the privilege
     applies. Once the claimant establishes the preliminary facts, the burden shifts to the opponent of the
     privilege. To obtain disclosure, the opponent must rebut that statutory presumption of confidentiality or
     show waiver. (Roman Catholic Archbishop of Los Angeles v. Superior Court (2005) 131 cal.App.4th 417,
     442.)

     "In order for a statement to be privileged, it must satisfy all of the conceptual requirements of a
     penitential communication: 1) it must be intended to be in confidence; 2) it must be made to a member of
     the clergy who in the course of his or her religious discipline or practice ls authorized or accustomed to
     hear such communications; and 3) such member of the clergy has a duty under the discipline or tenets of
     the church, religious denomination or organization to keep such communications secret." (Roman Catholic
     Archbishop of Los Angeles v. Superior Court (2005) 131 Cal.App.4th 417, 443-444.)

     Here, Defendant Doe 2, Supervisory Organization, has failed to meet its initial burden of establishing that
     the purported documents are privileged. The communication at issue here not appear to be between a
     penitent and a priest for purposes of consolation and guidance; it is between Watchtower and elders, for
     requested the elders to disclose the Identities of persons appointed in positions that have been guilty of
     child molestation in the past. There is insufficient evidence showing a communication made between a
     penitent and a member of the clergy, in the presence of no third person, intended to be in confidence. The
     court finds the Declaration of Richard Ashe, Jr. insufficient to establish that the communication In
     response to the March 14, 1997 letter was between a penitent and a member of the clergy, in the
     presence of no third person, intended to be in confidence.

     Even assuming there may be some documents that should be protected via the priest-penitent privilege,
     Defendant Is ordered to produce a detailed privilege log for the court to determine if a particular
     document is indeed privileged. (See, Lopez v. Watchtower Bible and Tract Society of New York, Inc. {2016)
     246 Cal.App.4th 566, 596 ["Because Watchtower had not yet produced a privilege log or identified any
     specific confidential communications, It had not met Its burden to show the preliminary facts supporting
     the application of the privilege. Thus, its privilege claim was premature.")

     Defendant contends that if the court finds that the documents are not protected by the priest-penitent
     privilege, then the court would be violating the Establishment Clause and Due Process Clause. Along these
     lines, Defendant notes: "Precluding them because of their faith does not conform to the one-to-one ratio
     set forth in the language of the Code establishes the government's preference for certain religion over
Case 8:18-cv-01499-DOC-JDE Document 30-2 Filed 01/03/19 Page 5 of 7 Page ID #:422




       others and discriminates against Jehovah's Witnesses by sending the message that 'they are outsiders."'
       Here, the court's finding Is not against the practices of Jehovah's Witnesses in contravention of the
       Constitution . Quite simply, moving party has made an insufficient showing that a penitent madt!! a
       communication to a member or members of the clergy in confidence. If communication has not been
       made In confidence, the privilege does not apply and/or there Is an Intentional waiver of asserting the
       privilege.

       Thus, the request for a protective order as framed by Defendant Is denied. The disclosure of any such
       information should redact the names and personal identifying information of potential victims of
       molestation and the names of the elders In the congregation who authored the responses to protect third-
       parties' right to privacy. In addition, use and dissemination of information is limitt!!d for purposes of this
       litlgatlon only.

       Request No. 19

       Request No. 19 provides: "Any and all individual written accounts, reports, summaries, letters, emails,
       facsimiles, and records, whether or not complied, concerning reports of sexual abuse of children by
       members of the Jehovah's Witnesses, Including but not limited to, Governing Body members, district
       overseers, circuit overseers, elders, ministerial servants, pioneers, publishers, baptized publishers, and
       individuals from the time period of 1979 to the present."

       First, the Court finds request is overbroad as to time. Plaintiffs allege abuse in mid 1990s, and seek
       documents from 1979 to the present. Although Plaintiffs' counsel served the same broad category of
       documents in Lopez v. Watchtower Bible and Tract Society of New York, Inc. (2016) 246 Cal.App.4111 566,
       576-577, Plaintiff Lopez in that case was abused in 1986, Watchtower in that case did not propose any
       time limits that it considered reasonable, and the Court of Appeal In Lopez recognized that a 27-year post-
       incident time period is unusual. (Id. at 573 and 594.) Here, the incident occurred In mid 1990s and
       Defendant proposes a time-limit of 1994-1997.

       In addition, the request infringes on third parties' right to privacy. The court finds the right to protect
       third-parties' right to privacy outweighs the need for the Information sought. The personal Identifying
       information of third parties will be redactt!!d .

       Defendant proposes a compromise wherein responsive documents wlll be produced subject to: (1)
       rt!!daction of personally-identifying Information for alleged third-party victims and third party participants;
       (2) a protective order to govern use of such documents; (3) redaction of personal and congregation-
       identifying Information of those allegedly Involved In unrelated Incidents of child sex abuse; (4) a limited
       scope of 1994-1997 (relevant time period); and (5) a geographic scope limited to California. Plaintiff only
       agreed to redact the names of third-party victims of child sex abuse and has otherwise rejected
       Defendant's offer of compromise.

       In the opposition papers, Plaintiff argues (In part) that there Is no need to redact the personal and
       congregation-Identifying Information. Plaintiff contends that the Court of Appeal in Padron v.
       Watchtower Bible and Tract Society of New York, Inc. (2017) 16 Cal.App.5th 1246 was not persuaded by
       this argument.

       With respect to redacting congregation-Identifying Information, the court finds the evidence submitted
       does not sufficiently reflect that disclosure of the congregation would result In the identification of the
Case 8:18-cv-01499-DOC-JDE Document 30-2 Filed 01/03/19 Page 6 of 7 Page ID #:423




     identities of third-party redacted victims. In addition, the evidence may reflect a known history of certain
     child sex abuses by Defendant organizations and their negligence in falling to address this Issue.
     Therefore, the court declines to issue a protective order redacting the congregation-identifying
     information.

     In addition, the proposed limitation in scope of 1994-1997 (3 years) is too narrow. The court will adopt
     a limitation In scope to 5 years before and 5 years after the Incident (l.e, 1989 - 1999). Further, the
     limitation of geographical scope (i.e., California) Is too narrow In that Responding Party is the highest level
     of governance located in New York; Its neQligence may not be limited to Incidents in California, but may
     extend and be reflected In their knowledge of sexual molestation and failure to address the issue in other
     states.

     With respect to request no. 19, the court GRANTS Defendant's request for a protective order and limit
     any document production to the terms as follows: (1) redaction of personally-identifying Information for
     alleged third-party victims and third party participants; (2) a protective order to govern use of such
     documents (i.e., use and dissemination Is limited for purposes of this litigation only); and (3) a limited
     scope oftime from 1989-1999.

     Objections

     Plaintiffs filed Objections to the Expert Declarations submitted in support of the Motion for Protective
     Order. In the moving papers, Defendant submits expert testimony (via psychiatrist and psychologist)
     testifying as to the "harm" to Individuals of child sex abuse if their identities are disclosed. The
     declarations appear to be submitted to show that the privacy rights of third-parties outweigh any need
     for the information sought. This expert testimony is not really relevant to the Court's ruling on this Motion
     for Protective Order, and the Court Is not required to issue a ruling on this evidentiary objection.
                    Case 8:18-cv-01499-DOC-JDE Document 30-2 Filed 01/03/19 Page 7 of 7 Page ID #:424




        Superior Court of California                                                                           ticlsl l'f
               County of Orange
    Civil and Probate/Mental Heal1h Division
           700 Civic Center Drive West
                                                                                                               1•~-1:;z;Mtm#I $000 .68~
           Santa Ana, Cali1omia 92701
           Cll                                                                                                                                  . ,.,..·-


                                                                                                          RECEIVED
                                                       K & L GATES LLP                                         ~            2018
                                                       1 PARK PW.A, 12TH FLOO~
                                                       IRVINE, CA 92614                                K&L Gates LLP



                                               92& 14$5Si O CO""'"&       I• I• 1• m 111111, 1111,1, ,.. pill llll 1111111111Ipllll111 III• n
                                                                                   1                       I                                11


      689 (R7113)




(                                                           (                                                                                               (
